       Case 4:20-cv-01383-MWB Document 7-1 Filed 08/07/20 Page 1 of 1




                         CERTIFICATE OF SERVICE

I, Lee F. Berger, hereby certify that on August 7, 2020, I caused true and correct
copies of the Waiver of the Service of Summons (Evangelical Community
Hospital) to be served via electronic mail on:

Geisinger Health

Stephen Wu
McDermott Will & Emery LLP
444 West Lake Street
Chicago, IL 60606
Email: swu@mwe.com

Wendelynne J. Newton
Buchanan Ingersoll & Rooney PC
501 Grant Street, Suite 200
Pittsburgh, PA 15219
Email: wendelynne.newton@bipc.com


Evangelical Community Hospital

Norman Armstrong, Jr.
King & Spalding LLP
1700 Pennsylvania Avenue, NW, Suite 200
Washington, D.C. 20006
Email: NArmstrong@kslaw.com

                                                    //s// Lee F. Berger
                                             Lee F. Berger
                                             Trial Attorney
                                             United States Department of Justice
                                             Antitrust Division
                                             450 Fifth Street, N.W.
                                             Washington, DC 20530
                                             Telephone: (202) 598-2698
                                             Email: Lee.Berger@usdoj.gov


                                         1
